                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


TV CLEVENGER,

         Plaintiff,

vs.



U.S. DEPARTMENT OF JUSTICE,                           Case No. l:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION,and NATIONAL
SECURITY AGENCY,

         Defendants




                         UNOPPOSED MOTION FOR EXTENSION

       NOW COMES the Plaintiff, Ty Cievenger, moving the Court to grant an extension of
time to respond to the Defendants' motion for summary judgment dated July 29,2019:              j
       On August 8,2019,two unexpected developments in Billy Spears v. Steven McCraw, et
al. Case No. 1:17-cv-l 105-RP(W.D. Tex.)forced the Plaintiffto spend a significant part ofthe
last two weeks meeting 14-day response deadlines on behalfof his client, Mr. Spears. The
Plaintifftherefore requests a 14-day extension ofthe deadline for responding to the Defendants
motion for summary judgment. The Plaintiff received the motion on July 31,2019,the 30-day
response deadline is August 30, 2019, and he moves the Court to extend the deadline to
September 13,2019. He further moves the Court to extend the time for the Defendants' reply
until September 27,2019. The Plaintiff conferred with counsel for the Defendants, and they dp
 not oppose this request. The Plaintiff has not previously requested an extension.


                                                                        u    Eg 1
                                                                        u li
                                                                                     AU6 2 8 2019

                                               -1 -                      PRO SE OFFICEf;
                                         Respectfully submitted,



                                         Ty ClfeVenger
                                          TexaiparNo.     034380
                                         P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                         (979)985-5289
                                         (979)530-9523 (fax)
                                         tyclevenger@yahoo.com

                                          PLAINTIFF PRO SE




                              CERTIFICATE OF SERVICE

      I certify that on August 28,2019,1 emailed a copy ofthe foregoing document to
Kathleen A. Mahoney,counsel for the Defendants, at kathleen.mahonev@usdoi.gov.
